PUBLISHED ORDER CERTIFYING TERMINATION OF NONCOOPERATION SUSPENSION IN THIS CASE ONLY

Pursuant to Indiana Admission and Discipline Rule 23(10)(f), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Disciplinary Commission concerning a grievance filed against Respondent. On May 17, 2013, the Executive Secretary of the Disciplinary Commission filed a “Certification of Compliance,” stating that Respondent has now cooperated with its investigation in this case. Pursuant to Admission and Discipline Rule 23(10)(f)(3), the suspension from the practice of law imposed in this case is terminated as of the date the certification was filed. Respondent, however, is under one or more suspension orders entered in other case(s), which remain in effect.
The Court therefore ORDERS that Respondent’s suspension from the practice of law in this case only be shown as terminated as of May 17, 2013. Respondent’s suspension ordered in one or more other cases remains in effect, and Respondent shall not be shown as reinstated to the practice of law in this state until all causes for suspension are cured.
Pursuant to Admission and Discipline Rule 23(10)(f)(5) and Rule 2(h), Respondent’s failure to pay any outstanding costs assessed in this case by the due date of the next annual registration fee (October 1) will subject Respondent to an order of suspension from the practice of law.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.